                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

DARRIE WALTON,                                 )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )          Case No. 4:18CV001204 SNLJ
                                               )
TAMMY L. MILLER, et al.,                       )
                                               )
              Defendants.                      )

                              MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motions for appointment of counsel

[ECF 33, 46, and 73].      For the following reasons, the motions will be denied.

       “There is no constitutional or statutory right to appointed counsel in civil cases.”

Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006) (internal citation

omitted).   “Rather, when an indigent prisoner has pleaded a nonfrivolous cause of

action, a court may appoint counsel.” Id.    “The relevant criteria for determining whether

counsel should be appointed include the factual complexity of the issues, the ability of

the indigent person to investigate the facts, the existence of conflicting testimony, the

ability of the indigent person to present the claims, and the complexity of the legal

arguments.” Id.

       After considering these factors, this Court finds that the factual and legal issues are

not complex, plaintiff has the ability to use written discovery to investigate his case, and

plaintiff’s pleadings indicate his ability to state his claims and legal arguments. The Court

finds, therefore, that the appointment of counsel is not warranted at this time. The Court
will continue to monitor the progress of this case, and if it appears to this Court that the

need arises for counsel to be appointed, the Court will do so.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motions for appointment of counsel

(ECF 33, 46, and 73) is DENIED without prejudice.

       Dated this 17th day of January, 2019.




                                               STEPHEN N. LIMBAUGH, JR.
                                               UNITED STATES DISTRICT JUDGE




                                              2
